DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/527055 filed July 31, 2019. Claims 1-4 are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “an identical number of nozzle valves of a printing head are always opened during coating” however the term “identical” requires a frame of reference, which the claim lacks. There is no discussion of what this number of nozzle valves must be identical to, and therefore the claim is indefinite. For the purposes of examination the claim will simply be understood as requiring the nozzle valve for any particular nozzle to be always open while ejecting coating from that nozzle. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pauly (US 5,602,575).
Regarding claim 1: Pauly discloses an apparatus having an ink jet head (1) with a plurality of nozzles (5), each nozzle being provided individually with a closing element (7) which is a valve which when opened for a specific opening time allows ink to be ejected, the valves each having an electromagnet (11) driving their movement which is a valve control, and where the ink jet head (1) is supplied ink through a line (3) connected to an ink pump which pressurizes the ink within the ink chamber (2) such that it inherently has a constant flow rate and a constant pressure on each nozzle when the nozzles are opened or closed (col. 2 lines 32-51, col. 3 lines 11-18, figure 1).
Regarding claim 3: Pauly discloses that the closing elements (7) are opened individually in order to individually open any one nozzle (5) to allow ink to be ejected (col. 3 lines 11-18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pauly as applied to claims 1 and 3 above and further in view of Enomoto et al. (US 2011/0211029).
Regarding claim 2: Pauly fails to explicitly disclose a return line or return valve which opens when the nozzles are closed. However, Enomoto et al. discloses a similar inkjet apparatus provided with an ink circulation system having two circulation passages (112, 114) which are return lines that include check valves (108) that are return valves, some of which are opened constantly in order to constantly circulate the ink in order to maintain the pressure of the ink in each head while removing entrapped bubbles, and the valves being open constantly ensures they are open at least when the nozzle valves are all closed (pars. 12, 58, figure 3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a circulation system similar to that of Enomoto et al. for the apparatus of Pauly because Enomoto et al. teaches that this helps ensure constant pressure in each nozzle and removal of entrapped bubbles (par. 12). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pauly as applied to claims 1 and 3 above and further in view of Beier et al. (US 2012/0249679).
Regarding claim 4: Pauly fails to explicitly disclose that the ink jet head (1) is provided on a robot. However, Beier et al. discloses a similar inkjet apparatus in which a robot arm (9) supports inkjet 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.K/
Stephen KittExaminer, Art Unit 1717
11/19/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717